DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/538,678, filed on 06/22/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (US 2010/0289664 in IDS).
              Regarding Claim 1, Mizushima et al teaches a lighting apparatus (light projection device 200 in Fig. 7; Paragraph 0085) comprising: an illuminator (laser light sources 1r, 1g, 1b in Fig. 7; Paragraph 0085) that emits illumination light (Fig. 7; Paragraph 0085-0090; 0095); 
a projector (91 in Fig. 7) that emits image-projecting light for projecting an image (Fig. 7; Paragraph 0085-0087; 0090); 
a sensor (104 in Fig.7, 15) that detects an operation by an operation object in a range including an image projection area of the projector (Fig. 7, 15; Paragraph 0091-0095, 0160-0163); and 
a controller (105 in Fig. 15, 20; Paragraph 0090-0095), wherein the sensor further detects a position of a second object that hampers an operation by the operation object on an image projection surface of the projector, and when the projector displays, in the image, a menu or an icon operated through the operation by the operation object, the controller is configured to change a display position of the menu or the icon according to a relation between a position of the menu or the icon and a position of the second object detected by the sensor (Figs. 1, 3-4, 7, 15, 20, Paragraph 0034-0043, 0048, 0067-0070, 0085-0095, 0102-0109, 0160-0165).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al (US 20100289664 in IDS) in view of  Igaki et al (US 20120019165 in IDS).
              Regarding Claim 6, Mizushima et al teaches a lighting apparatus comprising: an illuminator that emits illumination light (Fig. 7; Paragraph 0085-0090; 0095); 
a projector that emits image-projecting light for projecting an image (Fig. 7; Paragraph 0085-0087; 0090); 
a sensor that detects an operation by an operation object in a range including an image projection area of the projector (Fig. 7, 15; Paragraph 0091-0095, 0160-0163); and 
a controller, wherein the sensor separately detects a contact operation that is an operation of the operation object contacting onto a projection surface of the image projected by the projector, and an   operation that is an operation of the operation object disposed  above the projection surface, and when the projector displays, in the image, a menu or an icon operated through the contact operation by the operation object, the controller is configured to change a display position of the menu or the icon based on the  operation by the operation object detected by the sensor. (Figs. 1, 3-4, 7, 15, 20, Paragraph 0034-0043, 0048, 0067-0070, 0085-0095, 0102-0109, 0160-0165).
                        However, Mizushima et al does not teach a lighting apparatus  wherein the sensor  separately detects a contact operation that is an operation of the operation object contacting onto a projection surface of the image projected by the projector, and an aerial operation that is an operation of the operation object disposed in air above the projection surface, and when the projector displays, in the image, a menu or an icon operated through the contact operation by the operation object, the controller is configured to change a display position of the menu or the icon based on the aerial operation by the operation object detected by the sensor.

                    Igaki et al teaches a lighting apparatus ( 50 in Fig. 19; Paragraph 0190-0198) wherein the sensor separately detects a contact operation that is an operation of the operation object contacting onto a projection surface of the image (backlight 57 in Fig. 21; Paragraph 0193- 0196) projected by the projector (Paragraph 0190-0198), and an aerial operation that is an operation of the operation object disposed in air above the projection surface (Fig. 19-20, 26-27; Paragraph 0196-0212, 0231), and when the projector displays, in the image, a menu or an icon operated through the contact operation by the operation object, the controller is configured to change a display position of the menu or the icon based on the aerial operation by the operation object detected by the sensor. (Fig. 19-20, 26-27; Paragraph 0196-0212, 0231).
              Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Igaki et al into Mizushima et al to improve the control scheme by enabling the interactive image projected by the projection display unit to be interacted with by a user anywhere it is projected, thus increasing the environments in which the lighting apparatus can be used.

Allowable Subject Matter
9.      Claims 2-5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.     The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the lighting apparatus wherein the sensor detects heights of objects on the image projection surface and the controller is further configured to determine that upon a height of one of the objects being detected to be at least a predetermined value above the image projection surface and the height of the one object is detected for at least a predetermined time, the one object is determined to be the second object that is different from the operation object as claimed in Claim 2.
            The prior arts fail to teach the lighting apparatus wherein the controller is further configured to determine an occupying ratio of an overlapping portion of an area of the second object and an area occupied by the menu or the icon and upon the occupying ratio being at least a first predetermined value, the controller moves the display position of the menu or the icon to a display position at which the occupying ratio becomes equal to or less than a second predetermined value as claimed in Claim 3.
              The prior arts fail to teach the lighting apparatus wherein the sensor detects heights of objects on the image projection surface and the controller is further configured to determine that upon one of the objects being detected to be in a predetermined height range above the image projection surface, the one object is the operation object in the aerial operation to change the display position of the menu or the icon in accordance with movement of the operation object as claimed in Claim 7.
                The prior arts fail to teach the lighting apparatus, wherein the sensor detects heights of objects on the image projection surface and the controller is further configured to determine that upon one of the objects being detected to be in a predetermined height range above the image projection surface for a predetermined amount of time, the one object is the operation object in the aerial operation to change the display position of the menu or the icon in accordance with movement of the operation object as claimed in Claim 9.
               The prior arts fail to teach the lighting apparatus wherein the sensor detects heights of objects on the image projection surface and the controller is further configured to determine that upon one of the objects being detected to be in a predetermined height range above the image projection surface and upon detecting that a predetermined gesture is made with the object, the one object is the operation object in the aerial operation to change the display position of the menu or the icon in accordance with movement of the operation object as claimed in Claim  11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/VIJAY SHANKAR/Primary Examiner, Art Unit 2622